                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO 4:18-CV-00185-HBB


JAMES EUGENE WALKER                                                                               PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

                                              BACKGROUND

        Before the Court is the complaint (DN 1) of James Eugene Walker (APlaintiff@) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 14) and Defendant (DN 15) have filed a Fact and Law Summary. For the

reasons that follow, the final decision of the Commissioner is AFFIRMED and judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11).                By Order entered April


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed.R.Civ.P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

                                                        1
15, 2019, the parties were notified that oral arguments would not be held unless a written request

therefor was filed and granted. No such request was filed.

                                      FINDINGS OF FACT

        On December 3, 2015, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 15, 156-59). Plaintiff alleged that he became disabled on August 23, 2013 because

of right knee pain, back pain, high cholesterol, irritable bowel syndrome, and acid reflux (Tr. 15,

178). Administrative Law Judge Maribeth McMahon (AALJ@) conducted a video hearing from

Paducah Kentucky (Tr. 15, 27-29). Plaintiff and his counsel, Steven Wilson, participated from

Owensboro, Kentucky (Id.). Kenneth Boaz, an impartial vocational expert, also testified during

the hearing (Id.).

        In a decision dated June 20, 2018, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 15-22). At the

first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since the alleged

onset date of August 23, 2013, through the date Plaintiff last met the insured status requirements

of the Social Security Act on December 31, 2015 (Tr. 17).            At the second step, the ALJ

determined Plaintiff’s spine disorder and bilateral knee disorder are severe impairments (Id.).

The ALJ also determined that Plaintiff=s irritable bowel syndrome, high cholesterol, acid reflex,

and rheumatoid arthritis are nonsevere impairments (Id.). At the third step, the ALJ concluded

that Plaintiff does not have an impairment or combination of impairments that meets or medically

equals one of the listed impairments in Appendix 1 (Tr. 18). The ALJ indicated that she had




                                                 2
consulted appropriate listings in this case, including listings 1.02 and 1.04, but concluded the

medical evidence of record failed to conclusively demonstrate a listing level of severity with

respect to any listed impairment on a sustained basis (Id.).

       At the fourth step, the ALJ found from August 23, 2013 through December 31, 2015

Plaintiff had the residual functional capacity (RFC) to perform a range of light work (Tr. 18).

Specifically, the ALJ determined that Plaintiff could lift and carry up to 20 pounds occasionally

and 10 pounds frequently; he could push and pull only frequently with the lower extremities

bilaterally; he could sit, stand, and walk each for 30 minutes at a time for a total of six hours in an

eight-hour workday, and change positions without leaving the workstation or being off task; he

could never climb ladders, ropes, or scaffolds; he could frequently climb ramps and stairs; he could

occasionally stoop, kneel, crouch, and crawl; and he should avoid concentrated exposure to

unprotected heights, dangerous machinery, and vibrations (Id.). Relying on testimony from the

vocational expert, the ALJ found through the date last insured, Plaintiff was unable to perform any

past relevant work (Tr. 20).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 20-21). The ALJ

found through the date last insured, there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed (Id.). Therefore, the ALJ concluded that

Plaintiff was not under a disability, as defined in the Social Security Act, at any time from the

alleged onset date of August 23, 2013, through the date last insured of December 31, 2015 (Tr.

21).



                                                  3
       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

150-53). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                                                4
                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?



                                                 5
                5)      Does the claimant’s residual functional capacity, age,
                        education, and past work experience allow him or her to
                        perform a significant number of jobs in the national
                        economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

        As mentioned above, in Finding No. 5 the ALJ determined through the date last insured

Plaintiff had the RFC to perform a range of light work due to certain physical, postural, and

environmental limitations (Tr. 18, Finding No. 5). Plaintiff argues Finding No. 5 is not supported

by substantial evidence in the record (DN 14 PageID # 722, 724-28). Defendant disagrees (DN

15 PageID # 731-36).

        The RFC is the Administrative Law Judge=s ultimate determination of what a claimant can

still do despite his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a), 404.1546.

The Administrative Law Judge makes this finding based on a consideration of medical source

statements and all other evidence in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a),

404.1546. Thus, in making the residual functional capacity finding the Administrative Law

Judge must necessarily assign weight to the medical source statements in the record and assess the

claimant’s subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529.

        Plaintiff’s challenge to the RFC arises out of the ALJ’s assignment of little weight to the

limitations expressed by two treating medical sources (DN 14 PageID # 722, 724-28).

Specifically, Plaintiff is referring to the Medical Source Statement forms filled out by Nurse

Practitioner Susan Rice2 on April 11, 2016 and Dr. Mutschler on August 22, 2016 that limited

him to less than sedentary work (Id. citing Tr. 579-585, 586-591, Exhibits 9F and 8F). Plaintiff


2 Susan Rice is an APRN employed by Dr. Mutschler (DN 14 PageID # 727).

                                                    6
asserts the ALJ’s assignment of weight was improper because she overlooked or misconstrued

evidence in the record substantiating the limitations (Id.). For example, medical records show

his right knee pain resulted in an arthroscopy and medial meniscectomy on August 25, 2014 and

that was followed by a knee replacement on February 5, 2015 (Id. citing Tr. 289-317, 318-25).

Further, the ALJ’s finding that Plaintiff did not routinely require urgent treatment for unbearable

levels of pain is rebutted by his trips to emergency rooms on October 1 and 2, 2015 complaining

of back pain and the October 2nd MRI of his lumbar spine showing a disc bulge at L2-L3 (Id.

citing Tr. 327-29, 512-18). Additionally, treatment records prepared by Nurse Rice show pain

and decreased range of motion in Plaintiff’s right knee and spine on May 1, May 28, and August

29, 2015 as well as May 12 and June 28, 2016 (Id. citing Tr. 559-61, 565-66, 569-70, 629-31, 625-

26). Also, Plaintiff cites a March 29, 2017 MRI that revealed multilevel degenerative disc

disease, arthropathy with narrowing of the cervical spine, and nerve impingement (Id. citing Tr.

650-51).

       Defendant asserts that the ALJ adequately explained why the opinions of Dr. Mutschler

and Ms. Rice were not entitled to controlling weight and were assigned only little weight (DN 15

PageID # 731-36). Defendant indicates the ALJ reasonably found the extreme limitations in both

opinions were representative of Plaintiff’s subjective assertions as opposed to being supported by

or consistent with the overall medical findings (Id.). Defendant also points out that the ALJ

recognized that on the same date that Dr. Mutschler expressed his opinion with the extreme

limitations he also indicated in a treatment note that Plaintiff’s physical exam was “satisfactory”

(Id. citing Tr. 20, 621). Defendant asserts the ALJ considered the treatment records cited by

Plaintiff and concluded Plaintiff had severe impairments of a spine disorder and bilateral knee

                                                7
disorder with resulting symptomology (Id. Citing Tr. 17-20). Further, Defendant points out the

issue is not whether any evidence supports Plaintiff’s position, but rather whether there was

substantial evidence to support the ALJs factual findings and conclusions (Id. citing Warner v.

Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Additionally, Defendant points out

that many of the records cited by Plaintiff are not relevant because they address his condition after

December 31, 2015, his date last insured (Id.).

       The Sixth Circuit has provided the following comprehensive explanation regarding the

standards for weighing medical opinions:

               Treating-source opinions must be given “controlling weight” if two
               conditions are met: (1) the opinion “is well-supported by medically
               acceptable clinical and laboratory diagnostic techniques”; and (2)
               the opinion “is not inconsistent with the other substantial evidence
               in [the] case record.” 20 C.F.R. § 404.1527(c)(2). If the
               Commissioner does not give a treating-source opinion controlling
               weight, then the opinion is weighed based on the length, frequency,
               nature, and extent of the treatment relationship, id., as well as the
               treating source's area of specialty and the degree to which the
               opinion is consistent with the record as a whole and is supported by
               relevant evidence, id. § 404.1527(c)(2)-(6).

               The Commissioner is required to provide “good reasons” for
               discounting the weight given to a treating-source opinion. Id. §
               404.1527(c)(2).      These reasons must be “supported by the
               evidence in the case record, and must be sufficiently specific to
               make clear to any subsequent reviewers the weight the adjudicator
               gave to the treating source's medical opinion and the reasons for that
               weight.” Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc.
               Sec. Admin. July 2, 1996). This procedural requirement “ensures
               that the ALJ applies the treating physician rule and permits
               meaningful review of the ALJ's application of the rule.” Wilson v.
               Comm'r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.2004).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).



                                                  8
       The relevant time frame is the period running from the alleged onset date of August 23,

2013 through December 31, 2015, the date Plaintiff was last insured. At the second step, the ALJ

found Plaintiff’s spine disorder and bilateral knee disorder were severe impairments (Tr. 17,

Finding No. 3). At the fourth step, the ALJ acknowledged Plaintiff’s assertion he was incapable

of even sedentary work because of his spine and knee problems (Tr. 18). But the ALJ concluded

“such an extreme level of limitation is not reasonably substantiated by the overall objective

findings and treatment narrative” (Tr. 18-19).       The ALJ then explained her conclusion by

accurately summarizing the medical evidence addressing these two conditions (Tr. 19-20).

       Contrary to Plaintiff’s suggestion, the ALJ discussed the right knee meniscectomy

operations on February 13, 2013 and August 25, 2014 as well as the partial right knee arthroplasty

operation on February 5, 2015 (Tr. 19). Additionally, in the sentence that immediately follows

that discussion, the ALJ commented “[y]et, despite these surgeries, the claimant did not routinely

require urgent treatment for unbearable levels of pain” (Id.). The ALJ’s remark refers to pain

Plaintiff experienced in his right knee. Thus, Plaintiff’s reliance on the October 1 and 2, 2015

emergency room medical records is misguided as they concern back pain arising from a “[s]train

of muscle, fascia and tendon of lower back” (Tr. 327-29, 512-18). Further, Plaintiff’s visits to

emergency rooms on October 1st and 2nd do not satisfy the definition of routinely.

       The ALJ observed that the diagnostic findings regarding Plaintiff’s alleged back pain had

not been very remarkable. For example, the ALJ discussed the October 2015 MRI of Plaintiff’s

lumbar spine, accurately noting it “revealed no disc herniation or significant stenosis. . . [t]here

was just mild disc bulging and mild disc desiccation” (Tr. 19, 518). The ALJ noted the types of

medication prescribed to address Plaintiff’s complaints of pain (Tr. 19). The ALJ also observed

                                                 9
that more than a year after Plaintiff’s insured status expired a treating source indicated Plaintiff

was not a candidate for lumbar surgery and continued to be disinterested in medial branch blocks

(Id.). In sum, substantial evidence in the record supports the ALJ’s findings regarding Plaintiff’s

knee and back problems.

       The ALJ considered those findings in assessing the opinions of Dr. Mutschler and Ms. Rice

that restricted Plaintiff to less than even sedentary work (Tr. 20, 579-85, 586-91). From her

discussion, it is apparent the ALJ did not assign controlling weight to these opinions because they

are not well supported by medically acceptable clinical or diagnostic techniques and are

inconsistent with other substantial evidence in the record (Tr. 20). The ALJ also weighed the

opinions based on the factors in 20 C.F.R. § 1527(c)(2)-(6) (Id.). For example, she concluded

the opinions were inconsistent with the overall objective medical findings (Id.). Further, the ALJ

pointed out that Dr. Mutschler’s opinion was inconsistent with his own treatment note prepared on

the same day that indicated Plaintiff’s “physical exam is satisfactory” (Tr. 20, 621). Finally, the

ALJ appropriately noted that the regulations do not consider Ms. Rice an acceptable source to give

a medical opinion (Tr. 20). Notwithstanding, the ALJ made clear that she assigned little weight

to the opinions of Ms. Rice and Dr. Mutschler (Id.).

       In sum, the undersigned concludes the ALJ’s assignment of weight to the opinions of Dr.

Mutschler and Ms. Rice is supported by substantial evidence in the record and comports with

applicable law.    Additionally, the ALJ’s RFC set forth in Finding No. 5 is supported by

substantial evidence in the record and comports with applicable law.




                                                10
                                     ORDER

      IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

      IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



          August 29, 2019




Copies:          Counsel




                                        11
